—Appeal by the defendant from three judgments of the Supreme Court, Queens County (Lakritz, J.), all rendered January 10, 1991, convicting him of robbery in the first degree (three counts, one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
By entering his pleas of guilty, the defendant forfeited his right to claim that he was deprived of a speedy trial under CPL 30.30 (see, People v O’Brien, 56 NY2d 1009, 1010; People v Friscia, 51 NY2d 845; People v Gerber, 182 AD2d 252, 260-261; People v Baldwin, 162 AD2d 603; People v Gooden, 151 AD2d 773). Thompson, J. P., Sullivan, O’Brien and Copertino, JJ., concur.